                                            Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 1 of 8 PageID #:5

                                                                                                               FILED
                                                                                                               8/4/2020 10:36 AM
                                                                                                               DOROTHY BROWN
                                                                                                               CIRCUIT CLERK
                                                                                                               COOK COUNTY, IL
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                                                                                     9985251



                                                                                                 2020L008170
                                                 Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 2 of 8 PageID #:6
                                                                                                                        FILED
                                                                                                                        8/4/2020 10:36 AM
                                                                                                                        DOROTHY BROWN
                                            STATE OF ILLINOIS              )                                            CIRCUIT CLERK
                                                                                                                        COOK COUNTY, IL
                                                                           ) SS
                                            COUNTY OF COOK                 )
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                        IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
                                                                        WILL COUNTY, ILLINOIS

                                            MALIK CARMICHAEL,                            )
                                                                                         )
                                                              Plaintiff,                 )
                                                                                         )                       2020L008170
                                                          v.                             )                 NO.
                                                                                         )
                                            KEVIN PRITCHETT, Individually and as Servant )
                                            and Agent of BUCHHEIT TRUCKING SERVICE, )
                                            INC., and BUCHHEIT TRUCKING SERVICE,         )
                                            INC.,                                        )
                                                                                         )
                                                              Defendants.                )

                                                                                  COMPLAINT AT LAW

                                                   NOW COMES the plaintiff, MALIK CARMICHAEL, by and through his attorneys, The

                                            Horwitz Law Group, P.C., and in support of his Complaint at Law against the defendants, KEVIN

                                            PRITCHETT, Individually and as Servant and Agent of BUCHHEIT TRUCKING SERVICE,

                                            INC., and BUCHHEIT TRUCKING SERVICE, INC., states as follows:

                                                            COUNT I (MALIK CARMICHAEL v. KEVIN PRITCHETT)
                                                                              Negligence

                                                   1.      At all relevant times stated herein, Plaintiff MALIK CARMICHAEL was a resident

                                            of the Village of Plainfield, County of Will, State of Illinois.

                                                   2.      At all relevant times stated herein, Defendant KEVIN PRITCHETT, individually

                                            and as servant and agent of BUCHHEIT TRUCKING SERVICE, INC., was a resident of the City

                                            of Farmington, County of St. Francois, State of Missouri.
                                                  Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 3 of 8 PageID #:7




                                                    3.      On August 17, 2018, Plaintiff MALIK CARMICHAEL was operating a vehicle

                                            and traveling northbound, in the right lane, along and upon North Hickory Street at or near its
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                            intersection with West Jefferson Street, in the City of Joliet, County of Will, State of Illinois.

                                                    4.      On August 17, 2018, Defendant KEVIN PRITCHETT, individually and as servant

                                            and agent of BUCHHEIT TRUCKING SERVICE, INC., was operating and controlling a

                                            semitruck and traveling northbound, in the left lane, along and upon North Hickory Street at or

                                            near its intersection with West Jefferson Street, in the City of Joliet, County of Will, State of

                                            Illinois.

                                                    5.      On August 17, 2018, Defendant KEVIN PRITCHETT, individually and as servant

                                            and agent of BUCHHEIT TRUCKING SERVICE, INC., attempted to make a right turn from the

                                            left lane at or near the intersection of North Hickory Street and West Jefferson Street in the City

                                            of Joliet, County of Will, State of Illinois.

                                                    6.      At the aforesaid time and place, Defendant KEVIN PRITCHETT, individually and

                                            as servant and agent of BUCHHEIT TRUCKING SERVICE, INC., owed a duty to exercise

                                            reasonable care in the ownership, operation and control of the semitruck which he was driving,

                                            which included a duty to obey the Illinois Vehicle Code.

                                                    7.      In violation of the aforementioned duty, Defendant KEVIN PRITCHETT,

                                            individually and as servant and agent of BUCHHEIT TRUCKING SERVICE, INC., committed

                                            one or more of the following acts and/or omissions:

                                                            (a)     failed to keep a proper lookout for vehicles in his path of travel;

                                                            (b)     failed to stop his semitruck when reasonably necessary to do so in order to
                                                                    avoid a collision with the vehicle driven by Plaintiff MALIK
                                                                    CARMICHAEL;




                                                                                              2
                                                  Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 4 of 8 PageID #:8




                                                            (c)     operated his semitruck at an excessive rate of speed, such that he was unable
                                                                    to control and/or stop his vehicle to avoid striking the vehicle driven by
                                                                    Plaintiff MALIK CARMICHAEL;
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                            (d)     failed to sound his horn when reasonably necessary to do so in order to warn
                                                                    other vehicles of his approach;

                                                            (e)     failed to take evasive action when reasonably necessary to do so in order to
                                                                    avoid a collision with the vehicle driven by Plaintiff MALIK
                                                                    CARMICHAEL;

                                                            (f)     failed to yield the right of way to vehicles going straight when attempting
                                                                    to make a right turn;

                                                            (g)     improperly attempted to make a right turn at or near the intersection from
                                                                    the left lane;

                                                            (h)     failed to use the turn signal of his semitruck; and,

                                                            (i)    was otherwise careless and/or negligent.

                                                    7.      As a direct and proximate result of the aforementioned negligent acts and/or

                                            omissions committed by Defendant KEVIN PRITCHETT, individually and as servant and agent

                                            of BUCHHEIT TRUCKING SERVICE, INC., the semitruck driven by Defendant KEVIN

                                            PRITCHETT was caused to and did strike the vehicle driven by Plaintiff, MALIK

                                            CARMICHAEL.

                                                    8.      As a further direct and proximate result of the aforementioned collision, Plaintiff

                                            MALIK CARMICHAEL, sustained serious, painful and permanent personal injury, incurred

                                            medical expenses in relation to same, lost time and income from work, and sustained a loss of a

                                            normal life, and will continue to in the future.

                                                    WHEREFORE, Plaintiff MALIK CARMICHAEL prays that this Honorable Court enter

                                            judgment in his favor and against Defendant KEVIN PRITCHETT, individually and as servant

                                            and agent of BUCHHEIT TRUCKING SERVICE, INC., in an amount in excess of the

                                            jurisdictional limits, plus costs.




                                                                                               3
                                                 Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 5 of 8 PageID #:9




                                               COUNT II (MALIK CARMICHAEL v. BUCHHEIT TRUCKING SERVICE, INC.)
                                                                         Negligence
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                   1-5.    Plaintiff MALIK CARMICHAEL realleges and incorporates by reference

                                            paragraphs 1 through 5 of COUNT I as and for paragraphs 1 through 5 of COUNT II.

                                                   6.      At all relevant times stated herein, Defendant BUCHHEIT TRUCKING SERVICE,

                                            INC. was a foreign corporation doing business in the State of Illinois.

                                                   7.      At all relevant times stated herein, Defendant KEVIN PRITCHETT acted as the

                                            authorized agent and/or servant of Defendant BUCHHEIT TRUCKING SERVICE, INC..

                                                   8.      At the aforesaid time and place, Defendant BUCHHEIT TRUCKING SERVICE,

                                            INC., through its servant and agent, Defendant KEVIN PRITCHETT, owed a duty to exercise

                                            reasonable care in the ownership, operation and control of the semitruck which he was driving,

                                            which included a duty to obey the Illinois Vehicle Code.

                                                   9.      In violation of the aforementioned duty, Defendant BUCHHEIT TRUCKING

                                            SERVICE, INC., through its servant and agent, Defendant KEVIN PRITCHETT, committed one

                                            or more of the following acts and/or omissions:

                                                           (a)    failed to keep a proper lookout for vehicles in his path of travel;

                                                           (b)    failed to stop his semitruck when reasonably necessary to do so in order to
                                                                  avoid a collision with the vehicle driven by Plaintiff MALIK
                                                                  CARMICHAEL;

                                                           (c)    operated his semitruck at an excessive rate of speed, such that he was unable
                                                                  to control and/or stop his vehicle to avoid striking the vehicle driven by
                                                                  Plaintiff MALIK CARMICHAEL;

                                                           (d)    failed to sound his horn when reasonably necessary to do so in order to warn
                                                                  other vehicles of his approach;

                                                           (e)    failed to take evasive action when reasonably necessary to do so in order to
                                                                  avoid a collision with the vehicle driven by Plaintiff MALIK
                                                                  CARMICHAEL;




                                                                                              4
                                                 Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 6 of 8 PageID #:10




                                                            (f)     failed to yield the right of way to vehicles going straight when attempting
                                                                    to make a right turn;
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                            (g)     improperly attempted to make a right turn at or near the intersection from
                                                                    the left lane;

                                                            (h)     failed to use the turn signal of his semitruck; and,

                                                            (i)    was otherwise careless and/or negligent.

                                                    10.     As a direct and proximate result of the aforementioned negligent acts and/or

                                            omissions committed by Defendant BUCHHEIT TRUCKING SERVICE, INC., through its

                                            servant and agent, Defendant KEVIN PRITCHETT, the semitruck driven by Defendant KEVIN

                                            PRITCHETT was caused to and did strike the vehicle being driven by Plaintiff MALIK

                                            CARMICHAEL.

                                                    11.     As a further direct and proximate result of the aforementioned collision, Plaintiff

                                            MALIK CARMICHAEL sustained serious, painful and permanent personal injury, incurred

                                            medical expenses in relation to same, lost time and money from work, sustained a loss of a normal

                                            life, and will continue to in the future.

                                                    WHEREFORE, Plaintiff MALIK CARMICHAEL prays that this Honorable Court to enter

                                            judgment in his favor and against Defendant BUCHHEIT TRUCKING SERVICE, INC., in an

                                            amount in excess of the jurisdictional limits, plus costs.


                                                                                           Respectfully submitted,

                                                                                           The Horwitz Law Group




                                                                                    By:    __________________________
                                                                                           Lindsey A. Seeskin

                                            The Horwitz Law Group
                                            20 N. Clark Street, Suite 3300




                                                                                              5
                                                Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 7 of 8 PageID #:11




                                            Chicago, IL 60602
                                            (312) 641-9200
                                            Attorney No. 28423
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                                                    6
                                                Case: 1:20-cv-05403 Document #: 1-2 Filed: 09/11/20 Page 8 of 8 PageID #:12

                                                                                                                           FILED
                                                                                                                           8/4/2020 10:36 AM
                                                                                                                           DOROTHY BROWN
                                                                                                                           CIRCUIT CLERK
                                                                                                                           COOK COUNTY, IL
FILED DATE: 8/4/2020 10:36 AM 2020L008170




                                                                                                                           2020L008170




                                                                               Certification of Damages

                                            Lindsey A. Seeskin, one of the attorneys for the plaintiff, certifies that she has reviewed the
                                            damages aspect of this case, both with respect to economic and non-economic losses, and that in
                                            her opinion, the damages sustained are in excess of $50,000.00.




                                                                                               ______________________________
                                                                                               Lindsey A. Seeskin




                                                                                           7
